 

 

     

IN THE UNITED STATES DISTRICT couRT fg 2 ORS cay,
FOR THE DISTRICT OF MARYLAND fi ~5 rT
_ EL .. 4AM) “2D
IN THE MATTER OF THE ) No. 1:19-me-00653,BPG“/ p, - hay
" ADMINISTRATIVE INSPECTION OF ) Kp Is
_. BECKMAN’S GREENE STREET ) age
. PHARMACY ) 1D py
686 GREENE STREET, ) SUP ys
)

CUMBERLAND, MARYLAND 21502
RETURN OF WARRANT FOR ADMINISTRATIVE INSPECTION

I received the attached Administrative Inspection Warrant on
November 14, 2019. On November 18, 2019, I conducted an
administrative inspection of the premises described in the
warrant, and left a copy of the warrant with John A. Beckman,
Pharmacist and Owner of Beckman’s Greene Street Pharmacy. The
following paper and electronic records were seized pursuant to the
warrant:

See attached copies of DEA-12, Receipt of Case or Other Items.

 

Daishelle M. Carrington
Diversion Investigator
Drug Enforcement Administration
